 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDWIN E. CHAVEZ,                                    Case No.: 3:19-cv-00624-JLS-BGS
     CDCR #K-49549
12
                                        Plaintiff,       ORDER GRANTING MOTIONS
13                                                       FOR EXTENSION OF TIME TO
     v.                                                  FILE FIRST AMENDED
14
     CDCR; J. CLARK; CALIFORNIA                          COMPLAINT
15   CORRECTIONAL HEALTH CARE
16   SERVICES; SCOTT KERNAN;                             (ECF Nos. 5, 7)
     P. JAYASUNDARA; S. ROBERT;
17   M. GLYNN; WARDEN DANIEL
18   PARAMO; KATHLEEN ALLISON;
     D. STRAYHORN; S. GATES; and DOES
19   1 to 50,
20                                   Defendants.
21
22
23   I.    Procedural History
24         On April 2, 2019, Plaintiff filed his civil rights Complaint pursuant to 42 U.S.C.
25   § 1983. See ECF No. 1. On June 17, 2019, the Court conducted the required sua sponte
26   screening of Plaintiff’s Complaint and dismissed his Complaint for failing to state a claim.
27   See ECF No. 3. The Court granted Plaintiff forty-five days leave to file an amended
28   complaint in order to correct the deficiencies of pleading identified by the Court. Id.

                                                     1
                                                                              3:19-cv-00624-JLS-BGS
 1         On August 13, 2019, and later on August 30, 2019, Plaintiff filed requests seeking
 2   an extension of time to comply with the Court’s June 17, 2019 Order. See ECF Nos. 5, 7.
 3   Specifically, Plaintiff seeks an additional forty-five days to file his amended pleading. See
 4   ECF No. 7 at 2. Plaintiff claims that he has been “conducting legal research” and is
 5   awaiting receipt of his medical records in order to “present a better case to the Court.” Id.
 6   II.   Conclusion and Order
 7         Good cause appearing, the Court GRANTS Plaintiff’s Motions for Extension of
 8   Time to file a First Amended Complaint (ECF Nos. 5, 7). Plaintiff is given an additional
 9   sixty (60) days leave from the date this Order is signed in which to comply with the Court’s
10   June 17, 2019 Order. If Plaintiff fails to file an amended pleading within this time frame,
11   the Court will dismiss this entire action for the reasons set forth in the June 17, 2019 Order
12   and for failing to comply with a Court Order.
13         Plaintiff’s Amended Complaint must be complete by itself without reference to his
14   original pleading. Defendants not named and any claim not re-alleged in his Amended
15   Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc.
16   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
17   pleading supersedes the original.”); Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.
18   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
19   amended pleading may be “considered waived if not repled.”).
20         IT IS SO ORDERED.
21   Dated: September 24, 2019
22
23
24
25
26
27
28

                                                   2
                                                                                3:19-cv-00624-JLS-BGS
